Citation Nr: 0213320	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for periodontal 
disease.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
RO.  

In April 2001, the Board denied the appeal, finding that new 
and material evidence had not been submitted.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a January 2002 order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  



FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claim of 
service connection for periodontal disease; in the absence of 
a timely filed appeal, that decision became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for periodontal 
disease and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
not been presented.  



CONCLUSION OF LAW

New and material evidence has not been submitted for the 
purposes of reopening the veteran's claim of service 
connection for periodontal disease.  38 U.S.C.A. §§ 1131, 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of notice of 
the determination being appealed) to file the formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
not considered to be disabling conditions for which VA 
compensation is payable.  See 38 C.F.R. § 3.381(a).  

In March 1997, the RO denied the veteran's claim of service 
connection for periodontal disease.  

The RO noted that treatable carious teeth, i.e., tooth decay, 
missing teeth, dental or alveolar abscess, periodontal 
disease and Vincent's stomatitis, were not disabling 
conditions and that the regulations did not permit 
compensation for conditions limited to the teeth and gums.  

The veteran was provided with notification of that decision 
and his appellate rights.  In the absence of a timely filed 
appeal, that decision became final.  

The evidence of record at the time of the March 1997 rating 
decision included the veteran's service dental records, as 
well as a statement from a private treating physician noting 
that the veteran was suffering from generalized periodontal 
disease Type III.  

The evidence received since the March 1997 rating decision 
includes evidence from another of the veteran's private 
treating physicians noting the continuing progression of his 
periodontal disease.  

Upon review of the record, the Board finds that the 
additional medical evidence is essentially cumulative in 
nature in that it is basically repetitive of information 
previously considered in connection with the veteran's 
original claim.  

The evidence simply shows more current treatment for the same 
claimed periodontal disease.  

As a result, the Board finds that the additional evidence 
received adds no significant information regarding the 
veteran's compensation claim.  

Furthermore, there is no indication that there is additional 
evidence that, if obtained, would reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the claim for 
compensation benefits for periodontal disease cannot be 
reopened.  

The Board notes the veteran's representative has argued that 
the issue of service connection for treatment purposes should 
be addressed on the merits without regard to the finality of 
the March 1997 decision.  

Service connection was denied in March 1997, and it is the 
attempt to establish service connection that the veteran was 
attempting to reopen.  Whatever benefits (compensation, 
treatment, etc.) flow from the status of service connection 
is not relevant.  

The veteran seeks service connection for periodontal disease 
which was denied in March 1997 and became final.  





VCAA

As noted in the joint motion, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), was enacted during the pendency of the veteran's 
appeal.  

The VCAA explicitly provides that, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

As the veteran has not identified any service or VA medical 
records which are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to his 
submission of new and material evidence.  

The Board further finds that there is no additional duty to 
notify the veteran.  The record shows that the veteran was 
provided a Statement of the Case and Supplemental Statements 
of the Case which adequately explain the laws and regulations 
governing the evidence necessary to reopen these claims.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

This change in the law, however, is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for periodontal disease, the 
appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

